Cooper, J.,
delivered the opinion of the court.
" The rights of the railroad company were not affected by' the decree of foreclosure, because, being a purchaser of the equity of redemption in a part of the mortgaged land before the bill was filed, it was. not made a party defendant. But the sale under the foreclosure proceedings was not a nullity. The purchaser acquired all the rights of the mortgagee in the land, and this included the legal title to the land. He could either have sued in ejectment on this legal title, or have proceeded anew to foreclose the mortgage. The bill in this case is founded upon the theory that by his purchase the complainant became absolute owner of the property, that the equity of redemption of the company had been cut off by the sale. In this the complainant is mistaken. But the bill also contains a prayer for general relief, and on the facts stated he is entitled to foreclose the mortgage anew. The defendant- may now, as it might have done if it had been a party to the original proceeding, require the land owned by complainant to be first sold for the satisfaction of the mortgage debt, its land being subject only for any deficiency which may exist after such sale. Jones on Mortgages, § 1395,and authorities there cited; Frisehe v. Kramer, 16 Ohio 125.

Decree affirmed.